Title: To James Madison from Edmund Randolph, 29 June 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Virga. June 29. 1782

[After?] writing to you this morning, I find, that the paper of the  h[as] se[t fo]rth to the public a report respecting Wmsburg., & the governor’s letter, therein published, mentions your name. [This?] reminds me, that I heard it supposed some time ago, [tha]t you had written to some correspondent here a circulating rumour of the disaffection of that city; and that I read to Major Jos. Southall the paragraph in your favor of the 28th. Ulto: which was absolutely satisfactory, I believe, to him. My intercepted letter was intended to  [y]ou  that there was not any thing like disaff[ection?]  and I am sure, that Wmsburg. has  staunch for the suspicion.
